PER CURIAM.
The point raised on appeal, which essentially questions the sufficiency of the evidence to sustain the conviction for aggravated assault, was not properly preserved for appellate review because the issue of the sufficiency of the evidence was not first submitted to the court by timely motion for new trial. State v. Owens, Fla. 1970, 233 So.2d 389. Were the question properly before us on the merits, the case of McCullers v. State, Fla.App. 1968, 206 So.2d 30 would require affirmance.
Reversible error not having been made to appear, the judgment is affirmed.
REED, C. J., and WALDEN and OWEN, J J., concur.